Citation Nr: 0734047	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1954 to May 1958.  He 
was born in 1937.

This appeal is brought to the Board of Veterans Appeals 
(Board) from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, WY, in July 
2003, which held that new and material evidence had not been 
submitted since the veteran's prior final RO denial in 1998 
with regard to COPD; and denied his new claim with regard to 
asbestosis.

The veteran initially requested a hearing.  In November 2005, 
VA received written indication that the veteran no longer 
wanted such a hearing.

The issue relating to asbestosis is addressed in the REMAND 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in February 1998, the RO denied 
service connection for COPD; that decision was not appealed, 
and it became final.

2.  The additional evidence added to the record since the 
1998 decision, by itself and/or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for COPD, and does not raise a possibility of 
substantiating that claim.


CONCLUSION OF LAW

Evidence received since the final February 1998 determination 
wherein the VARO denied service connection for COPD is not 
new and material, and therefore the appellant's claim may not 
be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (Fed Cir. 2007).  

The veteran filed an initial claim for service connection for 
asbestosis and by later interpretation, to reopen his prior 
claim for COPD, in September 2002.  Letters from the VARO 
notifying the veteran of VCAA requirements were sent in 
February and March 2003.  Records were obtained from private 
and VA care-givers relating to care since the 1990's.  In 
July 2003, the VARO denied reopening of the claim for service 
connection for COPD and service connection for asbestosis.  
The veteran was so informed in a letter in July 2003 which 
also specifically reminded him that the records he had 
submitted with regard to COPD were not material.  

By way of VCAA communications, the veteran has been notified 
that VA would obtain pertinent data to include VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit more evidence, to include any in his possession.  The 
Board finds that the content of the information provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  To the extent that any VCAA notification 
was not furnished prior to the initial adjudication, any 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has indicated that he had no other information 
or evidence to give VA to substantiate his claim.

Neither has the veteran suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance; on the contrary, he has demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date."). 

With regard to VA's duty to notify and assist the veteran in 
his claim, the Court, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), established new requirements regarding such notice in 
reopening claims.  Clearly, in this matter, the RO amply 
advised the veteran as to the basis for the previous denial 
and the necessary evidence to reopen the claim and obtain 
benefits in the February 2003 letter.   

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision because as his claim is denied, the issues 
of the appropriate rating and effective date are moot.  

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 


II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed thereafter, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1998, which was the last final 
adjudication which disallowed the veteran's claim with regard 
to COPD.

The Board has reviewed all the evidence in the appellant's 
claims file.  The appellant's claim with regard to COPD turns 
upon the legal issue of whether any of the evidence submitted 
since 1998 is new and material. 

In the 1998 decision, the RO informed the veteran that for 
tobacco related claims, there must be one of the following 
types of evidence: (1) medical evidence such as a doctor's 
statement that the claimed condition was a direct result of 
the tobacco actually used in service; and (2) medical 
evidence such as a doctor's statement that a diagnosed 
nicotine dependence had its onset during service, led to 
continued tobacco use afterward, and resulted in the claimed 
disability.  In the 1998 decision, the VARO clearly stated 
there was no evidence including a medical opinion that his 
smoking was due to tobacco use in service or that it was 
caused by a diagnosed nicotine dependence which started in 
service.  

At the time of the 1998 VARO decision, of record were the 
veteran's service medical records which showed that his 
entrance examination in May 1954 was negative for lung or 
respiratory problems except for a history of hay fever, said 
to be seasonal and mild.  A chest X-ray done in May 1954 was 
negative.  In September 1957, he was admitted for left groin 
swelling diagnosed as indirect inguinal hernia; chest X-ray 
on admission was negative.  On the third postoperative day, 
he had an episode of bilateral basal bronchopneumonia which 
cleared rapidly with the use of Achromycin and expectorants.  
His separation examination in September 1958 was negative for 
any complaints or findings of any respiratory problems, and a 
chest X-ray was negative.

In a document submitted by the veteran in November 1997, he 
indicated that he had smoked cigarettes before service, less 
than a pack a day, from 1952-1954; used 2 packs a day of 
cigarettes during service from 1954 to 1958; and from 1958 to 
1996, had smoked 3-4 packs of cigarettes a day.

Records were obtained from both private and VA facilities.  
Treatment records showed that he had had a chronic cough in 
1992.  A VA clinical finding on pulmonary function testing in 
January 1992 was of possible early small airways obstruction.  
January 1992 X-rays showed COPD, chronic interstitial 
fibrosis, both lung bases, and prominent right hilum, most 
likely secondary to old scar associated with old healed 
granulomatous disease.  In May 1992, he was felt to have 
bronchitis and was advised to discontinue smoking.

He was noted in April 1993 to have been a heavy smoker for 40 
years, 1-3 packs.  He said that he had had a heart attack in 
1980 but it had never been treated in a hospital and only 
showed up on routine ECGs since then.  

On a transfer from a private facility in July 1994 for care 
of a thrombus and emergency surgery, the veteran gave a 
history of 100+ pack year smoking history.  He specifically 
said that he had never been told that he had lung disease; 
that he had never been treated for lung disease; and that he 
had not been told that he needed supplemental oxygen.  In 
addition to the smoking history, he reported that he had been 
smoking 2 packs a day at the time of admission but prior 
thereto, he had smoked 3-4 packs a day.  He had worked as a 
painter and reported that he had asbestos exposure while 
onboard ship in service.

Ongoing treatment records show he was seen for some shortness 
of breath.  In December 1997, he said that he been using 
oxygen at night and staying off tobacco.  He asserted that he 
had smoked cigarettes before military but once he could buy 
them for a dime a pack, he increased his consumption to 2 
packs a day and continued heavy smoking after service.  It 
was opined that his polycythemia was secondary to his COPD 
which was due to tobacco use.

As noted above, the VARO's rating action in 1998 specifically 
indicated that for tobacco related claims, there must be one 
of the following types of evidence: (1) medical evidence such 
as a doctor's statement that the claimed condition was a 
direct result of the tobacco actually used in service; and 
(2) medical evidence such as a doctor's statement that a 
diagnosed nicotine dependence had its onset during service, 
led to continued tobacco use afterward, and resulted in the 
claimed disability.  The VARO clearly stated that there was 
no evidence of chronic lung disease in the veteran's service 
medical records; that VA physicians had opined that the COPD 
was secondary to smoking; that, citing his smoking history, 
the evidence did not provide a link between his COPD and 
service; that there was no opinion that his smoking was due 
to tobacco use in service or that it was caused by a 
diagnosed nicotine dependence which started in service.   

Subsequent to the 1998 rating decision, VA clinical records 
from June 1998 to February 2006 were obtained.  These records 
showed ongoing treatment for COPD.  Findings of end stage 
COPD and  history of asbestos exposure were noted in June 
2002.  The veteran said he had smoked a pack a year for 40 
years, quit for 7 years and then restarted in January 2002.  
The veteran submitted clinical records from January 2006 to 
the effect that had presented with shortness of breath.  X-
rays showed diffuse interstitial thickening and 
hyperinflation consistent with chronic interstitial disease; 
pleural parenchymal calcification of the hemidiaphragms 
consistent with his reported history of asbestos exposure; no 
discrete pleural mass; and a slight prominence of the left 
hilum.  He was noted to have a history of asbestos exposure 
and smoking.  The examiner opined, in part, that findings of 
pleural parenchymal calcification were consistent with his 
history of asbestos exposure.  A VA examiner reviewed this 
report and noted that extensive long term damage of the 
lungs, mostly or all deemed chronic in nature, was seen, but 
it was not possible to tell for certain without old chest X-
rays.

Thus, the evidence presented in the aggregate in this case 
since 1998 with regard to COPD shows only continuing 
treatment for COPD.  COPD was not in 1998 nor it is now 
claimed nor shown by the evidence received since the 1998 
final denial present in service or for many years thereafter 
nor was it or is it otherwise shown to be due to service.  
The veteran's contentions concerning his smoking in service 
were considered in the 1998 decision and no new assertions 
have been added to the record.  He recently stated that he 
smoked some before service but in-service cigarettes were so 
cheap that he began a more dedicated habit. This is not 
inconsistent with his earlier statements, including the 
specific detailed report he filed at the time of his earlier 
claim.  Overall, the recent clinical record merely sustains 
that he now has COPD and that he has had it since the early 
1990's, not that it is in any manner related to service.  

When considered with the previous evidence of record, the 
evidence submitted since 1998 does not relate to 
unestablished facts necessary to substantiate the claim.  
Since that evidence is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim 
with regard to COPD.

Additionally, the Board notes that there has been a change in 
the law since the denial of the claim in 1998.  38 U.S.C.A. 
§ 1103 (West 2002) and 38 C.F.R. § 3.300 (2007) provide that 
for claims received after June 9, 1998, a disability will not 
be considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  Thus, the veteran's claim, 
to the extent that it relates to smoking in service, is now 
precluded by law.


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for entitlement to service connection for 
COPD, and the appeal in that regard is denied.


REMAND

In his initial claim for service connection for asbestosis in 
September 2002, the veteran said that he had been exposed to 
asbestos while aboard the USS ARNOLD J. ISBELL from 1955-
1958.  He said the condition had been diagnosed by VA about 8 
years ago and that he had received VA care since 1990.  As 
noted above, interstitial fibrosis was identified in VA 
evaluations in the early 1990's and on additional occasions 
since then.

The veteran's 201 file is of record showing he was a seaman.  
He was asked to provide details as to his smoking and 
asbestos exposure history.  In the latter regard, he 
responded that in service, he had been a cook and was exposed 
to asbestos throughout shipboard.  He reported that he had 
been asked at VA whether he had been exposed to asbestosis 
but it is unclear that he understood that he needed to 
provide a history of post-service exposure as well.

In the rating action by the VARO in July 2003 with regard to 
his asbestos exposure in service, the VARO held that based on 
his service in the Navy from May 1954 to April 1958, his 
exposure to asbestos was conceded.  However, in the 
subsequent statement of the case the RO indicated that he was 
not exposed to asbestos in service and particularly noted 
that he had not provided any postservice history.

Finally, in clinical records from January 2006, X-rays 
confirmed specific findings, e.g., diffuse interstitial 
thickening and hyperinflation consistent with chronic 
interstitial disease and pleural parenchymal calcification of 
the hemidiaphragms consistent with his reported history of 
asbestos exposure.  The examiner opined that the interstitial 
lung findings were consistent with his history of asbestos 
exposure. 

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, VA Adjudication 
Procedure Manual, M21-1MR, part IV.ii.2.C.9 (hereinafter 
"M21-1MR") discuses the development of asbestos claims.  

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1MR, IV.ii.2.C.9.

M21-1MR provides that VA must determine whether military 
records demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
In this case, it remains unclear the extent to whether the 
veteran had post-service asbestos exposure; and thus, the 
recent opinion as to the cause of some of his current 
findings becomes somewhat equivocal.  Accordingly, additional 
information is required from the veteran, and then VA 
examination.

In this case, the record also shows that there has not been 
full compliance with the pertinent VCAA regulations.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations; such failure may 
result in denial of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should provide the veteran 
with VCAA notice compliant with Dingess 
v. Nicholson, 19 Vet. App. 473, 484 
(2006).

3.  The veteran should be requested to 
provide specific data as to any post-
service exposure to asbestos, and 
specifically, as a part thereof, 
provide a detailed discussion of all 
his employment since service, 
indicating the nature of his duties and 
the environment in which he worked.  

4.  Copies of the veteran's VA medical 
records from February 2006 to the 
present concerning his claimed 
asbestos-related lung problems (e.g., 
bilateral interstitial fibrosis) should 
be obtained.

5.  A VA examination of the veteran 
should be scheduled to determine the 
nature and etiology of his current lung 
disease, to include an opinion as to 
whether or not any current lung disease 
is due to asbestos exposure, if any.  
The claims folder must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies, including X-ray 
studies, should be accomplished.

      The examiner should specifically 
indicate whether the veteran has 
bilateral interstitial fibrosis and/or 
asbestosis due to asbestos exposure.  
If bilateral interstitial 
fibrosis/asbestosis is diagnosed, based 
on a review of historical records and 
generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not (50 
percent or greater possibility) that 
any such disorder is related to the 
veteran's period of service versus 
other exposure, if any.  If an opinion 
cannot be provided without resorting to 
mere speculation, it should be so 
stated.

6.  Thereafter, the veteran's claim for 
service connection for asbestosis 
should be reviewed.  If the claim is 
denied, a supplemental statement of the 
case should be issued, and the veteran 
and his representative should be 
provided with an opportunity to 
respond.  The case should then be 
returned to the Board.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


